Citation Nr: 1807170	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1999 to January 2002, and from November 2003 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a February 2014 rating decision, the RO granted service connection for irritable bowel syndrome.  As such, the only remaining issue on appeal is listed on the cover page of this decision.

On his April 2014 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for a Board hearing at the RO in January 2017, but failed to appear for his scheduled hearing.  The Veteran has not requested for the hearing to be rescheduled, and he did not provide good cause for his failure to appear.  Therefore, his request for a Board hearing is considered withdrawn and there is no bar to proceeding with the appeal.  38 C.F.R. § 20.702 (d) (2017). 

FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus began during active service and has continued ever since. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  Specifically, the Veteran asserts that due to his constant exposure to mortars and weapons fire in active service, he developed ringing in his ears during service and that it has continued since that time.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of indirect fire infantryman.  The Veteran's reported noise exposure during service is consistent with the facts and circumstances of his service.  Furthermore, his service treatment records (STRs) indicated that he was afforded an audiogram during service in February 2000 wherein the treatment provider noted that the Veteran was routinely exposed to noise.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

The Veteran's STRs contained fairly consistent notations of ear pain from the time period between March 1999 and February 2000; however, they are silent for complaints of or treatment for tinnitus during active service.  According to his December 1998 enlistment examination, the Veteran entered service with normal hearing and ears.  A supplemental in-service audiogram conducted in February 2000 indicated threshold fluctuations in the Veteran's hearing.  

In September 2005, the Veteran was afforded a VA audiological evaluation.  At the examination the Veteran reported significant in-service noise exposure and decreased hearing acuity, but did not mention tinnitus specifically.  As such, no etiology opinion regarding tinnitus was provided.

 In October 2010, the Veteran was provided another VA audiological evaluation.  The Veteran complained of intermittent ringing that had a gradual onset beginning in service and continuing ever since.  He reported the same in-service noise exposure as previously asserted, and denied any significant noise exposure after his release from active service.  The examiner opined that since the Veteran did not complain of or receive treatment for tinnitus in service, it was less likely than not as due to any in-service noise exposure or his active service. 

The Board finds that the October 2010 VA opinion lacks probative value in determining whether the Veteran's tinnitus was incurred in or caused by service.  The opinion did not give sufficient consideration to the Veteran's lay statements regarding the onset of tinnitus in service.  Instead, the examiner cited the Veteran's audiometric test results at enlistment and separation as evidence that tinnitus was not incurred in active service, thereby improperly conflating tinnitus with hearing loss.  Furthermore, the examiner seemingly failed to address the threshold decline in the Veteran's hearing acuity which was noted between his enlistment and in-service audiological evaluations.  As the medical opinion has been found to be inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  In this regard, the Veteran has stated that his tinnitus symptoms began during service and continued since that time.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus.  Additionally, the Board finds the Veteran credible in his reports that tinnitus began in service and has continued ever since.  The Veteran's statements regarding onset are consistent with the circumstances of his service and with the record as a whole, to include otological trauma and complaints during active service.  Therefore, the Board finds him credible in this regard.

In sum, the Veteran has a current diagnosis of tinnitus, and the Board concedes that he sustained acoustic trauma during military service.  The VA medical opinion of record lacks probative value in determining whether a nexus exists between the Veteran's current disability and his active service.  Lastly, the Veteran has competently and credibly reported that he first noticed tinnitus during active service and that his symptoms have continued since service.

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


